Title: From Louisa Catherine Johnson Adams to Charles Francis Adams, 19 May 1821
From: Adams, Louisa Catherine Johnson
To: Adams, Charles Francis


				
					
					Washington 19 May 1821
				
				Your last Letter my dear Charles quite revived my spirits as it re-assured me concerning yours which had really alarmed me and your father very much We are in the depths of distress on another account which is the removal of your Uncle and Aunt Smith to Pensacola where he is appointed Naval Officer a place which it is expected will become very valuable at present he is to have 1000 Dollars a year but there are other emoluments which the place hunters here say will make it three thousand in a short time. I am not so sanguine tho’ I have no doubt if Pensacola should be-come a Commercial City that the opening will be very good for a prudent man—If we are fortunate in our present state and future prospects we are at the same time subjected to very severe privations and the loss of two of my Sisters is and must be very severely felt by me.I am too much out of spirits to write much so you must be satisfied for the present with this short Letter from your affectionate Mother
				
					L. C. Adams
				
				
			